PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/263,939
Filing Date: 31 Jan 2019
Appellant(s): Walker, Stephen, Todd



__________________
Emily F. Harmon (Reg. No, 76,423) 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 11, 2021. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 21, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Rejections under 35 USC 112(b) have been withdrawn in view of the Affidavit filed on July 23, 2021 and persuasive Applicant’s arguments. (Please see the Advisory action mailed on August 25, 2021). 

(2) Response to Argument
 The claims recite a system for obtaining alternative investment assets within an investment portfolio which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice (including hedging and mitigating risk) as well as commercial interactions including agreements in the form of contracts as discussed in the rejection. 
Response to arguments regarding Step 2A, prong two: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. In particular, the claim only recites the additional elements of the engines, a manager selection tool, a client terminal and processing unit to perform all the steps. A plain reading of Figures 1-2 and descriptions in at least associated pages including pages 29-30 reveals that the processing unit may be generic devices such as a personal computer (PC), server-based computer, main frame, server, microcomputer, minicomputer, laptop, personal data assistant (PDA), smartphone (iPhone, Android), tablet, processor, including wireless and/or wireline varieties thereof, and/or any other portable electronic device capable of configuration for receiving, storing and/or processing data for standalone application and/or over a networked medium or media suitably programmed is used execute the claimed steps. The engines and the manager selection tool are broadly interpreted to correspond to generic software suitably programmed to perform the associate functions. The client terminal comprising a graphical display is interpreted to correspond to a generic computer terminal. Hence, the i.e., as a generic processing unit performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	Selecting and allocating alternative investment assets in an investor’s portfolio based on investor’s goals is a business problem rooted in abstract idea not a technological problem. The features in the claims and those recited on pages 11-12 of the brief such as “(the allocation engine) accessing a list of alternative investment assets, wherein each of the alternative investment assets on the list of alternative investment assets has a cycle, creating a filtered list by removing from the list of alternative investment assets one or more alternative investment assets based on one or more of their age, whether they are load-waived or not, whether they are inverse, or their Morningstar categorization, determining, based on historical data, where one or more filtered alternative investment assets are in their cycle, determining a preferred cycle period based on the investment policy statement, and selecting the one or more selected alternative investment assets that are in a point in their cycle that corresponds with the preferred cycle period ..... (the behavioral analysis engine) performing a behavioral analysis which includes a review of market sentiment for the selected [alternative investment] asset and adjusting at least one of the ratio of assets and selected alternative investment “based on the analysis and the investment policy statement….(the Fibonacci analysis engine) identifying an allocation of short-term assets and an allocation of long-term assets within the [alternative investment] assets in the ratio of assets and adjusting at least one of the ratio of assets and selected alternative investment based on the allocation of short-term assets and the investment policy statement…(the manager selection tool) identifying one or more alternative investment asset managers for selection of the one or more alternative investment” may at best, be characterized as an improvement in the abstract idea of obtaining alternative investment assets within an investment portfolio. As discussed earlier, the engines and the manager selection tool are broadly interpreted to correspond to generic software suitably programmed to apply the abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, Appellant’s arguments are not persuasive. 
Regarding Appellant's arguments alleging that the claims do not wholly monopolize the judicial exception, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Although the Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption,” see Alice Corp.,134 S. Ct. at 2354, characterizing preemption as a driving concern for patent eligibility is Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2354). “[Preemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.” Id. In addition, preemption is not a stand-alone test. Preemption concerns have been addressed by the examiner through the application of the 2019 PEG framework. Appellant’s attempt to show alternative uses of the abstract idea outside the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Similarly, Appellant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly elements more recited in the claim. In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. In Alice also the computer system was specifically programmed to execute the specifically claimed steps in Alice. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only “obtaining alternative investment assets within an investment portfolio” in general, but also the specific type of “obtaining alternative investment assets within an investment portfolio”. And that the present claims do not preempt the field of obtaining alternative investment assets within an investment portfolio do not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). Also Ultramercial Alice". 
The Appellants have repeated the arguments about the claimed features identified in pages 11-12 of the brief again in pages 13-14 of the brief. These have already been addressed above. The additional feature argued on page 14 of the brief is “a processing unit compiling a portfolio construction comprised of a tripartite asset allocation of fixed income, equities, and one or more alternative investment assets based on the output of the allocation engine, the risk tolerance engine, the behavioral analysis engine, and the Fibonacci analysis engine”. The addition of a processing unit to compile a portfolio construction comprised of a tripartite asset allocation of fixed income, equities, and one or more alternative investment assets based on the output of the allocation engine, the risk tolerance engine, the behavioral analysis engine, and the Fibonacci analysis engine, only improves the abstract idea of obtaining alternative investment assets within an investment portfolio. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
	Response to arguments regarding Step 2B:
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, the additional elements of using the engines, the manager selection tool, the client terminal and the processing unit to perform the steps, recited in the claims, amount to no more than mere instructions to apply the exception using a generic computer component. As discussed in the rejection, the engines (including the allocation engine) and the manager selection tool are broadly interpreted to correspond to generic software suitably programmed to perform the associate functions. Identifying the different 
Alternative investments that move in waves is not a new concept. For instance, cyclical stocks or shares of cyclical companies tend to move in waves according to the economic cycles or business cycles. Selection and allocation of such investments is old and well known. The method used by the Appellants may be different from what is used by other practitioners in the field. Hence, addition of an allocation engine to make such selections only improves the abstract idea of filtering out alternative investments assets based on a list of criteria and then choosing an alternative investment asset based on where that alternative investment asset is in its cycle. Similarly, addition of a behavioral analysis engine to perform a behavioral analysis including a review of market sentiment for the selected alternative investment asset and adjusting one or both of the ratio of assets and the selected alternative investment asset based on the analysis and the investment policy statement only improves the abstract idea of obtaining alternative investment assets within an investment portfolio. Likewise, addition of the Fibonacci analysis engine to identify an allocation of short-term assets and an allocation of long-term assets within the ratio of assets and adjust at least one of the ratio or the selected alternative investment asset based on the allocation of short-term assets and the investment policy statement only improves the abstract idea of obtaining alternative investment assets within an investment portfolio. Similarly, identifying one of more alternative investment asset managers for selection of the one Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The Appellant’s methodology does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
Regarding Appellant's arguments alleging the lack of prior art as evidence that the claims contain an improvement and therefore are significantly more, this argument-sounding in § 102 novelty-is beside the point for a §101 inquiry. See Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., No. 1: 10cv910 (LMB/TRJ), 2014 WL 5430956, at *11 (E.D. Va. Oct. 24, 2014) ("The concern of § 101 is not novelty, but preemption.").
	The additional elements of data storage unit, the allocation engine, the risk tolerance engine, the behavioral analysis engine, the Fibonacci analysis engine, the manager selection tool and the client terminal (all suitably programmed)  perform their respective functions in the manner expected of them. The functions performed by these additional elements when considered individually and collectively as an ordered combination, covers the abstract category of methods of organizing human activity such as a fundamental economic practice (including hedging and mitigating risk) as well as commercial interactions including resolution of agreements in the form of contracts. The steps of the Appellant’s invention, when considered collectively as an ordered combination, are drawn to the overall abstract concept of obtaining alternative investment assets within an investment portfolio. Abstract ideas can be characterized Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) (“An abstract idea can generally be described at different levels of abstraction.”)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In Alice also, the claimed methodology was not taught by prior art. However, that did not make the claims in Alice patent-eligible. 
The Examiner does not see the parallel between the Applicant’s claims and that of claim 2 of Example 21 (Claim 2 hereinafter). In claim 2, an improvement in technology was identified to indicate significantly more elements in the claims. In claim 2, the claimed invention addressed the Internet centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline. This is addressed by transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online. These are meaningful limitations that add more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet, because they solve an Internet centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings. Therefore, the claim 2 recites patent eligible subject matter. In Appellant’s claimed invention, (as discussed earlier) the claimed features are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. In claim 2, there was a technological solution to a technological problem. Whereas the 
The Appellant’s claims do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components” (See Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, No. 2015-1763, 2016 WL 3514158, at *6–7. (Fed. Cir. June 27, 2016)). There is no indication in Appellants’ Specification that any specialized hardware or other inventive computer components are required. Instead, it is clear from the Specification that the claimed method is performed by a generic computer system, suitably programmed, to execute the claimed steps, which is not enough to make an otherwise ineligible claim patent-eligible. DDR Holdings, LLC  v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014).
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed elements of the computer system is somehow made more efficient or that the manner in which the processing unit and/or the other additional elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Appellants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the business decisions relating to “storing an investment policy statement, accessing a list of alternative investment assets and filtering using rules, selecting one or more selected alternative investment assets based on more rules, identifying a risk tolerance parameter, performing a behavioral analysis and making further adjustments in the selection, identifying an allocation of short-term assets and an Electric Power Group v. Alstom S.A.), generating a second menu from a first menu and sending the second menu to another location (See Apple Inc. v. Ameranth, Inc.), delivering user-selected content to computer devices (See Affinity Labs v. Amazon.com). The Applicant’s computer system is merely a platform on which the abstract idea is implemented.  Hence, the claims do not recite significantly more than an abstract idea.
For these reasons and those discussed in the rejection, it is believed that the rejections under 35 USC § 101 should be sustained. 
	Appellant’s arguments regarding rejections under 35 USC § 112(b) are moot in view of the withdrawn rejections. 

For the above reasons, it is believed that the rejections under 35 USC § 101 should be sustained.
Respectfully submitted,
/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
November 21, 2021 

Conferees:

November 23, 2021 
                                                                                                                                                                                                      /Vincent Millin/
Appeal Practice Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.